Citation Nr: 1342783	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a disability of the musculoskeletal system (claimed as a back condition).

3.  Entitlement to service connection for a miscellaneous neurological leg condition (claimed as bilateral leg condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to May 1991, with active duty for training (ACDUTRA) from August 1976 to January 1977.  Other service periods are unverified.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Board has reviewed the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In June 2008, the Veteran presented testimony relevant to the appeal at a Board hearing before a Veterans Law Judge (VLJ) held by videoconference.  A transcript of the Board hearing is of record.    

While 38 C.F.R. § 20.707  provides that the VLJ who conducts the Board hearing must participate in making the final determination of the appeal, the VLJ who conducted the June 2008 Board hearing has retired.  The Veteran was so advised in a February 2013 letter and notified of his hearing options.  He stated that he did not want another hearing and wanted his case to be considered based on the evidence of record.

In November 2008, July 2010, and April 2013, the Board remanded the issues on appeal in order to undertake further efforts to rebuild the claims folder, including further search for the original claims file, additional attempts to verify the Veteran's periods of service, obtaining the Veteran's service personnel records and service treatment records pertaining to his National Guard service, and obtaining additional VA treatment records.  The case now returns to the Board following the completion of the ordered development. 

Although extensive efforts were made to rebuild the Veteran's claims folder during the course of this appeal, attempts to obtain the original claim filing for service connection for a skin condition, a back condition, and bilateral leg condition and the final March 1996 RO rating decision denying the claims have been unsuccessful.  In consideration of the foregoing, the Board will now consider the Veteran's claims as original claims, rather than applications to reopen the previously denied claims.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service Connection for a Skin Disorder

After review of the record, the Board finds that the issue of service connection for a skin disorder must be remanded for further evidentiary development.  At the Board hearing, the Veteran testified that he first noticed a skin rash during service or shortly after returning from active service and that the skin rash has continued since that time.  See hearing transcript, pages 8, 15.  Also, lay statements from the Veteran's family members dated in August 2009 collectively relate that they observed the Veteran's skin rash shortly after the Veteran's return from the Persian Gulf War and that it has recurred since that time.  Additionally, approximately one and a half years after service separation, the Veteran presented for medical treatment at VA with complaint of body rash, which was diagnosed as urticaria, and expressed concern that it was related to his Persian Gulf service.  See November 1992 VA treatment record.  Recent VA treatment records further contain evidence of a current skin rash and/or current skin problems although no current diagnosis of a skin disorder is shown.  See, e.g., March 2011 VA treatment record (describing a small, patchy, scaly rash on the right abdomen); and March 2012 VA treatment record (noting that the skin was positive for spider angiomata).  Because there is competent evidence of a skin rash during service, a recurrence of skin rash since service, and a current skin rash, but it is unclear from the record whether the Veteran has a currently diagnosed skin disorder and, if so, whether the skin disorder is causally or etiologically related to the Veteran's period of active service, a remand is warranted for a VA medical examination with a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Service Connection for Back and Bilateral Leg Disorders

The issues of service connection for a disability of the musculoskeletal system (claimed as a back condition) and a miscellaneous neurologic leg disorder (claimed as a bilateral leg condition) must also be remanded for further evidentiary development.  The Veteran has competently reported that he injured his back during active service and, less than a year after service separation, the Veteran told a treating VA medical provider that he had backache quite often (i.e., every night) during a systems review performed when admitted for VA treatment for another condition.  See June 2010 Informal Hearing Presentation; see also April 1992 VA treatment record.  The Veteran's wife submitted a written statement dated in August 2009 noting that she recalled the Veteran having back and leg pain since returning from service.  Recent VA treatment records include diagnoses of herniated nucleus pulposus at L4-5 with radiculopathy and lumbar degenerative joint disease.  See, e.g., August 2009 VA treatment note and August 2010 VA treatment record.  However, VA treatment records also include a current diagnosis of fibromyalgia to which the Veteran's widespread musculoskeletal pain, including chronic back and leg pain, has been attributed at various times by medical providers.  Service connection for fibromyalgia was established with a 40 percent rating in a July 2011 rating decision.  Therefore, it is unclear from the current evidence of record whether the Veteran's complaints of chronic back and leg pain are attributable to, and already contemplated, in the current rating for service-connected fibromyalgia, or whether there are separate and distinct symptoms attributable to another disease entity involving the back and legs.  Although a VA medical examination was performed in June 2011 in connection with the service connection claim for fibromyalgia, the VA examination report is not of record.  The Veteran has not yet been provided with a VA medical examination and VA medical opinion in connection with the appeal.  For these reasons, a remand is warranted.      

Also, although the Veteran testified at the June 2008 Board hearing that he was not in receipt of Social Security disability benefits, VA treatment records recently obtained pursuant to the Board's remand directive show that the Veteran now reports receipt of such benefits.  See, e.g., March 2011 VA psychiatry note (noting the Veteran's report that he receives Social Security disability for several conditions, including arthritis of the back and legs).  An attempt to obtain records from the Social Security Administration (SSA) has not yet been made.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain information pertinent to the Veteran's claims, and there is a heightened duty to assist in this case, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For the foregoing reasons, a remand is necessary to obtain the SSA records and associated them with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate the June 2011 VA medical examination report (for fibromyalgia) with the record.  If unable to comply with the request, please explain.  

2.   Request from SSA any and all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with record.  

All negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination for the claimed skin disorder.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed.  

Based on review of the record and any necessary testing, the examiner should provide an opinion on the following: 

(1) Whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current skin disorder, or any skin disorder that has been manifested at any time since August 2005, had its onset during service, or is otherwise causally or etiologically related to service.  

Please accept the Veteran's report of symptoms of skin rash during his Persian Gulf service and recurrent skin rash since service as fact.  

(2)  Whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any signs or symptoms involving the skin are manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

4.  Schedule the Veteran for appropriate VA examination for the claimed disability of the musculoskeletal system (claimed as a back condition) and miscellaneous neurologic leg disorder (claimed as a bilateral leg condition).  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed.  

Based on review of the record and any necessary testing, the examiner should provide an opinion on the following: 

(1)  Whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current back and/or bilateral leg disorder, or any such disorder that has been manifested at any time since August 2005, had its onset during service, or is otherwise causally or etiologically related to service.  

For the purpose of providing the medical opinion, please accept the Veteran's report of back injury during his Persian Gulf service as fact, and assume no prior back injury.    

(2)  Whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any bilateral leg disability was caused or permanently worsened beyond the normal progression of the disease by the Veteran's back disability.  

(3)  Whether the Veteran's symptoms of chronic back and/or leg pain are at least as likely as not (i.e., to at least a 50 percent degree of probability) attributable to a disease entity involving the back and/or legs separate and distinct from service-connected fibromyalgia and, if so, specify the diagnosis and symptoms attributable thereto.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

5.   Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


